        Case 1:20-cv-10832-AT-SN Document 355 Filed 09/21/21 Page 1 of 1




                                                                       September 21, 2021

VIA ECF
Hon. Sarah Netburn
United States Magistrate Judge
Southern District of New York
40 Foley Square, Courtroom 219
New York, N.Y. 10007

Re:     SEC v. Ripple Labs, Inc., et al., No. 20 Civ. 10832 (AT) (SN) (S.D.N.Y.)

Dear Judge Netburn:

The SEC respectfully informs the Court that it does not oppose Defendant Ripple Labs, Inc.’s
(“Ripple”) motion to seal certain portions of Ripple’s objections and responses to the SEC’s second
and third sets of interrogatories. See Dkt. 353. The documents were submitted by the SEC for the
Court’s consideration in support of the SEC’s letter opposing Ripple and Individual Defendant
Christian Larsen’s letter motion to compel further responses to interrogatories they propounded to
the SEC. See Dkt. 344. Although the SEC contends these documents are judicial documents, the
SEC does not oppose the sealing of the portions Ripple seeks to seal. In addition, the SEC intends
to seek leave of Court to file by September 24, 2021 its own motion to seal with respect to these
exhibits, pertaining to submissions to the SEC by third parties.

                                                               Respectfully submitted,

                                                               /s/ Pascale Guerrier
                                                               Pascale Guerrier



cc: All parties (via ECF)
